 



Exhibit 10.53

THE GYMBOREE CORPORATION

MANAGEMENT SEVERANCE PLAN

(LUMP SUM PAYMENT)

Amended and Restated
Effective May 1, 2003

ARTICLE I

PURPOSE, ESTABLISHMENT AND APPLICABILITY OF PLAN

     1.     Purpose. The purpose of this Plan is to provide for the payment of
severance benefits to Participants whose employment with the Company terminates
in an Involuntary Termination other than in connection with a Change of Control.
The Company believes that severance benefits of this kind will aid the Company
in attracting and retaining the highly qualified individuals that are essential
to its success.

     2.     Establishment of Plan. As of the Effective Date, the Company hereby
establishes the Plan, as set forth in this document.

     3.     Applicability of Plan. Subject to the terms of this Plan, the
benefits provided by this Plan shall be available to those Employees who, on or
after the Effective Date, receive a Notice of Participation.

     4.     Contractual Right to Benefits. This Plan and the Notice of
Participation establish and vest in each Participant a contractual right to the
benefits to which he or she is entitled pursuant to the terms thereof,
enforceable by the Participant against the Company.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

     Whenever used in the Plan, the following terms shall have the meanings set
forth below.

     1.     Base Compensation. “Base Compensation” shall mean the gross annual
cash compensation paid to each Participant in the form of salary, exclusive of
bonuses, commissions, other incentive pay and other items of taxable
compensation, together with any increases in such compensation that may occur
from time to time. Base Compensation of a Participant shall be computed with
reference to the greatest Base Compensation received by that Participant in any
full payroll period during the twelve (12) months preceding the Participant’s
termination.

     2.     Board. “Board” shall mean the Board of Directors of the Company.

     3.     Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Participant in connection with his or her responsibilities as an Employee
and intended to result in

 



--------------------------------------------------------------------------------



 



substantial personal enrichment of the Participant, (ii) the Participant’s
conviction of a felony that is injurious to the Company, (iii) a willful act by
the Participant which constitutes gross misconduct and which is injurious to the
Company, (iv) continued substantial violations by the Participant of the
Participant’s employment duties which are demonstrably willful and deliberate on
the Participant’s part after there has been delivered to the Participant a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that the Participant has not
substantially performed his duties, or (v) any act that would constitute a
material violation of the standards set forth in this Plan, including, without
limitation, the standards of Article V.

     4.     Change of Control. “Change of Control” shall mean the occurrence of
any of the following events:

               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

               (ii) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or

               (iv) the consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets.

     5.     Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

     6.     Company. “Company” shall mean The Gymboree Corporation, any
subsidiary corporations, any successor entities as provided in Article VII
hereof, and any parent or subsidiaries of such successor entities.

     7.     Disability. “Disability” shall mean that the Participant has been
unable to perform his or her duties as an Employee as the result of incapacity
due to physical or mental illness, and the Participant is found to be disabled
within the meaning of the Company’s long-term disability plan.

-2-



--------------------------------------------------------------------------------



 



     8.     Effective Date. “Effective Date” shall mean May 1, 2003.

     9.     Employee. “Employee” shall mean an employee of the Company.

     10.     ERISA. “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

     11.     Involuntary Termination. “Involuntary Termination” shall mean an
involuntary termination of a Participant’s employment with the Company other
than for Cause; provided, however, that an Involuntary Termination shall not
occur for purposes of this Plan if the Participant accepts non-comparable
employment with the Company or is offered comparable employment with the
Company. A position will not be considered comparable under the foregoing
sentence if, at the time the Participant is offered the position: (a) the Base
Compensation for the new position would result in a reduction of more than 10%
when compared to the Base Compensation of the Participant’s then current
position or (b) the new position would relocate the Participant to a facility or
a location more than 50 miles from the location of the Participant’s then
current position and add more than 100 miles to his or her daily round-trip
commute.’

     12.     Notice of Participation. “Notice of Participation” shall mean an
individualized written notice of participation in the Plan from an authorized
officer of the Company.

     13.     Participant. “Participant” shall mean an individual who meets the
eligibility requirements of Article III.

     14.     Plan. “Plan” shall mean this The Gymboree Corporation Management
Severance Plan.

     15.     Plan Administrator. “Plan Administrator” shall mean the Board of
Directors of the Company, or its committee or designate, as shall be responsible
for administering the Plan.

     16.     Severance Payment. “Severance Payment” shall mean the payment of
severance compensation as provided in Article IV hereof.

     17.     Severance Payment Percentage. “Severance Payment Percentage” shall
mean, for each Participant, the Severance Payment Percentage set forth in such
Participant’s Notice of Participation.

ARTICLE III

ELIGIBILITY

     1.     Waiver. As a condition of receiving benefits under the Plan, an
Employee must sign a general waiver and release on a form provided by the
Company.

     2.     Participation in Plan. Each Employee who is designated by the Board
and who signs and timely returns to the Company a Notice of Participation within
the time set forth in such Notice shall be a Participant in the Plan. A
Participant shall cease to be a Participant in the

-3-



--------------------------------------------------------------------------------



 



Plan (i) upon ceasing to be an Employee, or (ii) upon receiving written notice
from the Plan Administrator that the Participant is no longer eligible to
participate in the Plan, unless in either case such Participant is then entitled
to benefits hereunder. A Participant entitled to benefits hereunder shall remain
a Participant in the Plan until the full amount of the benefits have been
delivered to the Participant.

ARTICLE IV

SEVERANCE BENEFITS

     1.     Severance Pay Upon an Involuntary Termination. If the Participant’s
employment with the Company terminates as a result of Involuntary Termination,
the Participant shall be entitled to receive a Severance Payment equal to the
product obtained by multiplying the Participant’s Severance Payment Percentage
times the Participant’s Base Compensation. Any such Severance Payment shall be
paid in cash by the Company to the Participant in a single lump sum payment,
less applicable withholding, within ten (10) business days of the Participant’s
termination date, and shall be in lieu of any other severance or severance-type
benefits to which the Participant may be entitled under any other
Company-sponsored plan, practice or arrangement.



    EXAMPLE: Participant is Involuntarily Terminated as of July 1, 2003.
Participant’s Base Compensation is $150,000. The Severance Payment Percentage
set forth in the Participant’s Notice of Participation is 50%. The Participant
is entitled to a Severance Payment equal to 50% x $150,000 = $75,000, payable in
a lump sum.

     2.     Voluntary Resignation; Termination For Cause. If the Participant’s
employment terminates by reason of the Participant’s voluntary resignation (and
is not an Involuntary Termination), or if the Company terminates the Participant
for Cause, then the Participant shall not be entitled to receive severance or
other benefits under this Plan and shall be entitled only to those benefits (if
any) as may be available under the Company’s then existing benefit plans and
policies at the time of such termination.

     3.     Disability; Death. If the Participant’s employment terminates by
reason of the Participant’s death, or in the event the Company terminates the
Participant’s employment following his or her Disability, the Participant shall
not be entitled to receive severance or other benefits under this Plan and shall
be entitled only to those benefits (if any) as may be available under the
Company’s then existing benefits plans and policies at the time of such
termination.

     4.     Termination Following a Change of Control. In the event that a
Participant’s employment terminates for any reason that entitles him or her to
benefits under the Company’s Management Change of Control Plan, or any similar
plan, the Participant shall not be entitled to receive severance benefits under
this Plan and shall be entitled only to those benefits (if any) as may be
available under the Company’s other then existing benefit plans and policies at
the time of such termination.

-4-



--------------------------------------------------------------------------------



 



ARTICLE V

FORFEITURE OF SEVERANCE BENEFITS

     1.     Future Services with the Company. If a Participant provides services
to the Company (as an employee, independent contractor, consultant or otherwise)
during the 12-month period following his or her Involuntary Termination and does
so without the prior written approval of the Company’s Vice President, Human
Resources, or his or her delegate, the Participant shall repay (or, if the
severance or other benefits under this Plan have not yet been paid or provided,
forfeit) a pro rata amount of such benefits previously paid by the Company.

     2.     Violation of the Company’s Code of Conduct, Code of Ethics or the
Participant’s Restrictive Covenants. Notwithstanding any other provision of this
Plan to the contrary, if it is determined by the Company that a Participant has
violated the Company’s code of conduct or code of ethics or violated any
restrictive covenants contained in the Participant’s general waiver and release
or any other restrictive covenants contained in any other Company plan or
program or agreement between the Company and the Participant, the Participant
shall be required to repay to the Company an amount equal to the economic value
of all severance and other benefits already paid or provided to the Participant
under this Plan and the Participant shall forfeit all other entitlements under
this Plan. Additional forfeiture provisions may apply under other agreements
between the Participant and the Company, and any such forfeiture provisions
shall remain in full force and effect.

ARTICLE VI

EMPLOYMENT STATUS; WITHHOLDING

     1.     Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation to retain
the Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, including (without limitation)
any termination prior to a Change of Control, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan, or as may otherwise be available in accordance with
the Company’s established employee plans and practices or other agreements with
the Company at the time of termination.

     2.     Taxation of Plan Payments. All amounts paid pursuant to this Plan
shall be subject to regular payroll and withholding taxes.

-5-



--------------------------------------------------------------------------------



 



ARTICLE VII

SUCCESSORS TO COMPANY AND PARTICIPANTS

     1.     Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Plan and agree expressly to
perform the obligations under this Plan by executing a written agreement. For
all purposes under this Plan, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this subsection or which becomes bound by the terms of
this Plan by operation of law.

     2.     Participant’s Successors. All rights of the Participant hereunder
shall inure to the benefit of, and be enforceable by, the Participant’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

ARTICLE VIII

DURATION, AMENDMENT AND TERMINATION

     1.     Duration. This Plan shall terminate on May 1, 2008, unless, (a) this
Plan is extended by the Board, or (b) the Board terminates the Plan in
accordance with this Article VIII.2 below. A termination of this Plan pursuant
to the preceding sentences shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits earned by a Participant prior to the termination of this Plan.

     2.     Amendment and Termination. The Board shall have the discretionary
authority to amend the Plan in any respect, including as to the removal or
addition of Participants, or to terminate the Plan, in either case by resolution
adopted by a majority of the Board.

ARTICLE IX

ADMINISTRATION

The Plan Administrator has all power and authority necessary or convenient to
administer this Plan, including, but not limited to, the exclusive authority and
discretion: (a) to construe and interpret this Plan; (b) to decide all questions
of eligibility for and the amount of benefits under this Plan; (c) to prescribe
procedures to be followed and the forms to be used by the Participants pursuant
to this Plan; and (d) to request and receive from all Participants such
information as the Plan Administrator determines is necessary for the proper
administration of this Plan.

-6-



--------------------------------------------------------------------------------



 



ARTICLE X

CLAIMS PROCESS

     1.     Claim for Benefits. A Participant (or any individual authorized by
such Participant) has the right under ERISA and this Plan to file a written
claim for benefits. To file a claim, the Participant must send the written claim
to the Company’s Vice President, Human Resources . If such claim is denied in
whole or in part, the Participant shall receive written notice of the decision
of the Company’s Vice President, Human Resources, within 90 days after the claim
is received. Such written notice shall include the following information:
(i) specific reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the perfection of the claim and an
explanation of why it is needed; and (iv) steps to be taken if the Participant
wishes to appeal the denial of the claim, including a statement of the
Participant’s right to bring a civil action under Section 502(a) of ERISA upon
an adverse decision on appeal. If the Company’s Vice President, Human Resources,
needs more than 90 days to make a decision, he or she shall notify the
Participant in writing within the initial 90 days and explain why more time is
required, and how long is needed. If a Participant (or any individual authorized
by such Participant) submits a claim according to the procedures above and does
not hear from the Company’s Vice President, Human Resources, within the
appropriate time, the Participant may consider the claim denied.

     2.     Appeals. The following appeal procedures give the rules for
appealing a denied claim. If a claim for benefits is denied, in whole or in
part, or if the Participant believes benefits under this Plan have not been
properly provided, the Participant (or any individual authorized by such
Participant) may appeal this denial in writing within 60 days after the denial
is received. The Plan Administrator shall conduct a review and make a final
decision within 60 days after receiving the Participant’s written request for
review. If the Plan Administrator needs more than 60 days to make a decision, it
shall notify the Participant in writing within the initial 60 days and explain
why more time is required. The Plan Administrator may then take 60 more days to
make a decision. If such appeal is denied in whole or in part, the decision
shall be in writing and shall include the following information: (i) specific
reasons for the denial; (ii) specific reference to pertinent Plan provisions on
which the denial is based; (iii) a statement of the Participant’s right to
access and receive copies, upon request and free of charge, of all documents and
other information relevant to such claim for benefits; and (iv) a statement of
the Participant’s (or representative’s) right to bring a civil action under
Section 502(a) of ERISA. If the Plan Administrator does not respond within the
applicable time frame, the Participant may consider the appeal denied. If a
Participant (or any individual authorized by such Participant) submits a written
request to appeal a denied claim, the Participant has the right to review
pertinent Plan documents and to send a written statement of the issues and any
other documents to support the claim.

     3.     Limitations Period. A Participant must pursue the claim and appeal
rights described above before seeking any other legal recourse regarding a claim
for benefits. The Participant may thereafter file an action in a court of
competent jurisdiction, but he or she must do so within 180 days after the date
of the notice of decision on appeal or such action will be forever barred.

-7-



--------------------------------------------------------------------------------



 



ARTICLE XI

NOTICE AND ASSIGNMENT

     1.     General. Notices and all other communications contemplated by this
Plan shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Vice President, Human
Resources.

     2.     Notice by the Participant of Involuntary Termination by the Company.
In the event that the Participant determines that an Involuntary Termination has
occurred, the Participant shall give written notice to the Company that such
Involuntary Termination has occurred. Such notice shall be delivered by the
Participant to the Company within ninety (90) days following the date on which
such Involuntary Termination occurred, shall indicate the specific provision or
provisions in this Plan upon which the Participant relied to make such
determination and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such determination. The failure by
the Participant to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Participant hereunder or preclude the Participant from asserting such fact
or circumstance in enforcing his or her rights hereunder.

     3.     Assignment by Company. The Company may assign its rights under this
Plan to an affiliate, and an affiliate may assign its rights under this Plan to
another affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment; provided, further, that the
Company shall guarantee all benefits payable hereunder. In the case of any such
assignment, the term “Company” when used in this Plan shall mean the corporation
that actually employs the Participant.

ARTICLE XII

GOVERNING LAW, JURISDICTION AND VENUE

     This Plan is intended to be, and shall be interpreted as, an unfunded
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA) for
a select group of management or highly compensated employees (within the meaning
of Section 2520.104-24 of Department of Labor Regulations) and it shall be
enforced in accordance with ERISA. Any Participant or other person filing an
action related to this Plan shall be subject to the jurisdiction and venue of
the federal or state courts of the State of California.

-8-



--------------------------------------------------------------------------------



 



THE GYMBOREE CORPORATION MANAGEMENT SEVERANCE PLAN

NOTICE OF PARTICIPATION

          To:   Name               Date:        , 200    

     The Board has designated you as a Participant in the Plan, a copy of which
is attached hereto. The terms and conditions of your participation in the Plan
are as set forth in the Plan and herein. The terms defined in the Plan shall
have the same defined meanings in this Notice of Participation. As a condition
to receiving benefits under the Plan, you must sign a general waiver and release
in the form provided by the Company.

     In the event that you are entitled to a Severance Payment under the Plan,
you will receive [50% or 100%] (the “Severance Payment Percentage”) of your Base
Compensation payable in a lump sum, less applicable tax withholding.
Notwithstanding the foregoing sentence, you will be required to repay the
Severance Payment in the event you compete against the Company or violate the
Company’s Code of Conduct, Code of Ethics or applicable restrictive covenants,
as further described in Article V of the Plan.

     If you agree to participate in the Plan on these terms and conditions,
please acknowledge your acceptance by signing below. Please return the signed
copy of this Notice of Participation within ten (10) days of the date set forth
above to:

              Vice President, Human Resources         The Gymboree Corporation  
      700 Airport Boulevard         Suite 200         Burlingame, California
94010    

     Your failure to timely remit this signed Notice of Participation will
result in your immediate removal from the Plan. Please retain a copy of this
Notice of Participation, along with a copy of the Plan, for your records.

              Date:       Signature:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------